Citation Nr: 1549034	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  07-29 634	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Senior Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Roanoke, Virginia (a Travel Board hearing).  A transcript of the hearing has been associated with the electronic file on the Veterans Benefits Management System (VBMS).

In August 2013, the Board denied service connection for hypertension.  The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 order, the Court vacated the Board's August 2013 decision pursuant to a Joint Motion for Remand (Joint Motion) and remanded the matter for additional development.

In September 2014 and February 2015, the Board remanded the matter for further development.

In October 2015, the Board issued a decision on this matter.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In June 2015, the Board received a Freedom of Information Act (FOIA) request from the Veteran's attorney, along with a request for a 90-day stay of adjudication after fulfillment of such request.  The record reflects that the FOIA request was most recently sent to the Veteran's attorney on October 22, 2015, but no 90-day stay was provided.

Accordingly, the October 29, 2015, Board decision is vacated.  The Board will stay adjudication on this case until January 25, 2016.



	                        ____________________________________________
	J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals



